Citation Nr: 0629785	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
failing to assign separate 10 percent evaluations for 
bilateral tinnitus in rating decisions of January and 
February 2003.  



REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs 



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from February 1953 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  The case is ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The rating decisions of January and February 2003, which 
granted and confirmed a single 10 percent evaluation for 
bilateral tinnitus, were consistent with and reasonably 
supported by the evidence of record, and the existing legal 
authority, and involved no undebatable error of fact or of 
law which would have manifestly changed the outcome of either 
decision.

3.  The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  


CONCLUSION OF LAW

The January and February 2003 rating decisions, granting and 
continuing a single 10 percent evaluation for bilateral 
tinnitus, were not clearly and unmistakably erroneous; there 
is no legal basis for the assignment of separate 10 percent 
evaluations for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.105(a), 
4.87, Diagnostic Code 6260 (prior and subsequent to June 13, 
2003); Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 2006 WL 
1667936 (Fed. Cir. June 19, 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in August 2002, 
prior to the issuance of the rating decision now on appeal 
from January 2003.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The veteran was provided a VA audiometric 
examination, and service connection for tinnitus was granted 
with a 10 percent evaluation, effective from the date of 
claim.  As the issue in this appeal is essentially a question 
of law, and not one of fact, the Board finds that VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized, and made 
effective to the date of claim, so any error in failure to 
provide VCAA notice with respect to effective dates in this 
appeal is harmless.  

CUE is a special type of error; it is an error that the 
claimant alleges was made in a prior rating decision that the 
claimant did not appeal within the one-year time limit for 
filing an appeal to the Board.  38 C.F.R. § 3.105(a).  It is 
not just any error but rather it is the sort of error that, 
had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus, where it was 
perceived as affecting both ears. 

VA appealed the Court's decision in Smith to the US Court of 
Appeals for the Federal Circuit (Circuit).  Pending this 
appeal, the VA Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The claim 
in this appeal was affected by the stay, and held in abeyance 
pending the outcome of the Smith appeal.  

In June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, No. 05-7168, ---F.3d. ---, 
(Fed. Cir. June 19, 2006).  In reliance on US Supreme Court 
precedent, the Circuit explained that an Agency's 
interpretation of it's own regulations was entitled to 
substantial deference by the courts, so long as that 
interpretation was not plainly erroneous or inconsistent with 
other regulations.  Id., slip op. at 9-10.  In the absence of 
evidence in the record suggesting that VA's interpretation of 
Diagnostic Code 6260 was plainly erroneous or inconsistent 
with the regulatory scheme, the Circuit concluded that the 
Court erred in not deferring to VA's interpretation.  

As a result of the Circuit's decision in Smith, the VA 
Secretary rescinded the stay, and directed the Board to 
resume adjudication of all claims previously held in 
abeyance, consistent with VA's longstanding interpretation 
that a single 10 percent evaluation is the maximum schedular 
evaluation available under Diagnostic Code 6260.  

Accordingly, the Board concludes that the version of 
Diagnostic Code 6260, in effect prior to June 2002, and 
applicable to the present case which was commenced by the 
veteran's claim received in May 2002, precludes an evaluation 
in excess of the already established single 10 percent 
evaluation for the veteran's bilateral tinnitus.  The 
veteran's service-connected tinnitus has been assigned the 
maximum schedular evaluation available for tinnitus under 
both the old and new versions of the regulation.  The January 
and February 2003 rating decisions, granting and continuing a 
single 10 percent evaluation for bilateral tinnitus, were not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a).  
The disposition of this claim is based upon law and not fact.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

There was no clear and unmistakable error in failing to 
assign separate 10 percent evaluations for bilateral tinnitus 
in rating decisions of January and February 2003.



	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


